PER CURIAM.
This is an appeal from the denial of a waiver of consent for an abortion by an unmarried and unemancipated minor.
The minor filed her petition on April 23, 1992, and requested appointment of counsel. Following a hearing on April 24, 1992, the trial court denied the minor’s petition, and she appeals.
By opinion released January 29, 1992, our supreme court held that in order for the trial court to deny a minor a waiver of her parents’ consent to obtain an abortion, the court must specifically find two things: that the minor is not mature and well enough informed to make the abortion decision, and that the performance of the abortion is not in the best interests of the minor. Ex parte Anonymous, 595 So.2d 497, 499 (Ala.1992).
The child was the only witness to testify at the hearing. The record reveals that she is 16 years old, and, at the time of the hearing, she was in her ninth week of pregnancy. The child testified that she dropped out of high school and did not complete the ninth grade. She has no plans to attend college but does plan to pursue a GED and obtain a hairdresser’s license. The child testified that she informed her mother of the pregnancy, and the mother would not give the child consent for an abortion.
Following the hearing, the trial court denied the waiver of parental consent on the grounds that the child is not mature enough and well enough informed, and that an abortion is not in the child’s best interests. No brief was filed in this appeal on *1214behalf of the minor child, and, from the record testimony, we cannot hold that the trial court erred in denying the waiver of parental consent for an abortion. The trial court is due to be affirmed.
AFFIRMED.
ROBERTSON, P.J., and RUSSELL, J., concur.
THIGPEN, J., not sitting.